UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-18516 ARTESIAN RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Delaware 51-0002090 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 664 Churchmans Road, Newark, Delaware 19702 Address of principal executive offices (302) 453 – 6900 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12(b)-2 of the Exchange Act.: Large Accelerated Filer o Accelerated Filer þ Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). o Yes þ No As of November 3, 2010, 6,695,921 shares of Class A Non-Voting Common Stock and 881,452 shares of Class B Common Stock were outstanding. TABLE OF CONTENTS ARTESIAN RESOURCES CORPORATION FORM 10-Q Part I - Financial Information: Item 1 - Financial Statements Condensed Consolidated Balance Sheets as of September 30,2010 and December 31, 2009 (unaudited) Condensed Consolidated Statements of Income for the three and nine months ended September 30, 2010 and 2009 (unaudited) Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited) Condensed Consolidated Statements of Retained Earnings for the nine months ended September 30, 2010 and 2009 (unaudited) Notes to the Condensed Consolidated Financial Statements Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3 - Quantitative and Qualitative Disclosures about Market Risk Item 4 - Controls and Procedures Part II - Other Information: Item 1A - Risk Factors Item 4 [Reserved] Item 6 - Exhibits Signatures 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS ARTESIAN RESOURCES CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS Unaudited (In thousands) ASSETS September 30, 2010 December 31, 2009 Utility plant, at original cost less accumulated depreciation $ $ Current assets Cash and cash equivalents Accounts receivable (less allowance for doubtful accounts 2010 - $123; 2009-$142) Unbilled operating revenues Materials and supplies Prepaid property taxes Prepaid expenses and other Total current assets Other assets Non-utility property (less accumulated depreciation 2010-$326; 2009-$255) Other deferred assets Total other assets Regulatory assets, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Stockholders' equity Common stock $ $ Preferred stock Additional paid-in capital Retained earnings Total stockholders' equity Long-term debt, net of current portion Current liabilities Lines of credit Overdraft payable Current portion of long-term debt Accounts payable Accrued expenses Deferred income taxes Accrued interest Customer deposits Other Total current liabilities Commitments and contingencies Deferred credits and other liabilities Net advances for construction Postretirement benefit obligation Deferred investment tax credits Deferred income taxes Total deferred credits and other liabilities Net contributions in aid of construction $ $ See notes to the condensed consolidated financial statements. 3 Table of Contents ARTESIAN RESOURCES CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME Unaudited (In thousands, except per share amounts) For the Three Months For the Nine Months Ended September 30, Ended September 30, Operating revenues Water sales $ Other utility operating revenue Non-utility revenue Operating expenses Utility operating expenses Non-utility operating expenses Depreciation and amortization State and federal income taxes Property and other taxes Operating income Other income (expense), net Allowance for funds used during construction 73 Miscellaneous ) ) Income before interest charges Interest charges Net income $ Income per common share: Basic $ Diluted $ Weighted average common shares outstanding Basic Diluted Cash dividend per common share $ See notes to the condensed consolidated financial statements. 4 Table of Contents ARTESIAN RESOURCES CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited (In thousands) For the Nine Months Ended September 30 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cashprovided by operating activities: Depreciation and amortization Deferred income taxes, net Stock compensation 80 76 AFUDC ) ) Changes in assets and liabilities: Accounts receivable, net of allowance for doubtful accounts ) Unbilled operating revenues ) (9 ) Materials and supplies (8
